DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.
Currently claims 16-22 and 25-37 are pending examination.

Response to Amendment
The Examiner would like to thank the Applicant for pointing out a typographical error in relation to the reference of Godfrey (US 2016/0298254). At this time, it is noted that this reference is no longer used.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 16-21 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0118512 of Browning et al in view of US 2015/0368823 of Curran et al, Gudla et al “Effect of High Frequency Pulsing on the Interfacial Structure of Anodized Aluminum-TiO2” Journal of The Electrochemical Society, 162, 2015, p. C303-C310 (herein referred to as Gudla) and further evidenced by Gudla et al “Friction stir processed Al-TiO2 surface composites: Anodising behavior and optical appearance” Applied Surface Science, 324, 2015, p. 554-562 (herein referred to as Gudla 2).
As to claim 16, Browning teaches a method comprising:
providing an object with a top layer comprising aluminum or an aluminum alloy, the top layer comprising embedded discrete particles of titanium oxide (Browning, [0032] – [0035]
subsequently anodizing the top layer to form an anodic oxide layer that forms a reflective anodized aluminum surface such that the reflective surface has a white appearance (Browning, [0005] – [0008], [0032] – [0035] and [0045]).
Browning does not teach the use of an organic acid (oxalic, formic or citric acids) for the anodization process or the use of a time varying signal.
Browning also does not teach the specific amount of particles embedded in the aluminum surface.
Curran teaches of a method for anodizing aluminum substrates (Curran, Abstract).
Curran additionally teaches that the anodization process typically forms a transparent or partially transparent oxide that provides scratch and wear resistance (Curran, [0032]).
Curran states the electrolyte can be oxalic acid used with AC or DC voltage (Curran, [0032]).
As Browning states that the oxide layer is transparent (white color due to embedded particles), one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to utilize an organic acid such as oxalic acid as per Curran to form the desired oxide layer in providing a transparent layer that has the desired scratch and wear resistance.
Browning do not teach a time varying signal for the anodization process. Browning also does not teach the specific amount of particles embedded in the aluminum surface.
Gudla teaches of anodizing composite aluminum substrates with titanium dioxide structures (Gudla, Abstract).
Gudla teaches that time varying signals are beneficial over standard DC conditions due to non-uniformity of the formed oxide layer under DC conditions (Gudla, C303, 1st paragraph and C310 Conclusions). Further it is noted that Gudla teaches the incorporation of titanium dioxide particles within the anodized aluminum substrate is known to produce varying levels of bright and white appearances (Gudla, C303, 1st paragraph).
Gudla also teaches forming a top layer of an aluminum substrate comprising embedded discrete particles of titanium dioxide within an aluminum matrix and then anodizing the aluminum-titanium dioxide composite in a sulfuric acid bath (aqueous solution of 20% sulfuric acid) by using the time varying signal (Gudla, C303 – C304 Surface composite preparation, C304-C305 Microstructure of Al-TiO2 surface composites, C304 High frequency anodizing and Figs. 1 and 3). 
Gudla discloses a friction stir processing was performed to generate Al-TiO2 surface composites such that the experimental detail was described elsewhere in reference 9 (Gudla, C303 Surface composite preparation). Reference 9 is Gudla 2.
Gudla 2 teaches the amount of TiO2 within the composite is 2.3 wt. % (Gudla 2, p. 556 3.3 Scanning electron microscopy).
Gudla 2 additionally states that the FSP does not react or transform the powder (Gudla 2, p. 556 3.4 Grazing incidence X-ray diffraction
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Browning in view of Curran as per Gudla so as to utilize a time varying signal for the anodization process to produce the desired oxide layer with improved uniformity and as further evidenced by Gudla 2 so as to have desired particle composition within the surface in order to obtain the desired bright and white appearance.
As to claim 17, Browning in view of Curran and the Gudla references teach to the method of claim 16.
Browning teaches the particles have a size of between about 200-300 nm (Browning, [0036]).
As to claim 18, Browning in view of Curran and the Gudla references teach to the method of claim 16.
Browning teaches pure aluminum as the metal layer (Browning, [0032]).
As to claims 19 and 20, Browning in view of Curran and the Gudla references teach to the method of claim 16.
Browning teaches one process to embed the titanium oxide is a powder metallurgy process (Browning, [0059] – [0061]).
Gudla teaches the embedding process is friction stir processing (Gudla, C303 – C304 Surface composite preparation).
As to claim 21, Browning in view of Curran and the Gudla references teach to the method of claim 16.
Browning teaches that known methods of incorporating/embedding the particles (including titanium oxide particles, Browning [0035]) is by a casting processes (a liquid state process) (Browning, [0066] – [0070]).
As to claims 25-27, Browning in view of Curran and the Gudla references teach to the method of claim 16.
Browning in view of Curran do not teach the time varying signal for the anodization process.
Gudla teaches that time varying signals are beneficial over standard DC conditions due to non-uniformity of the formed oxide layer under DC conditions (Gudla, C303, 1st paragraph and C310 Conclusions). Further it is noted that Gudla teaches the incorporation of titanium dioxide particles within the anodized aluminum substrate is known to produce varying levels of bright and white appearances (Gudla, C303, 1st paragraph).
Gudla additionally teaches a square wave signal with a frequency of 2 kHz with 0% ramp up and ramp downs of the pulse duration (Gudla, C304 High frequency anodizing and Fig. 1).
Gudla also teaches an amplitude of 10 V and 20 V as well as 0 and -2 V (Gudla, C304 High frequency anodizing and Fig. 1).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Browning in view of Curran as per Gudla so as to utilize the desired time varying signal for the anodization process to produce the oxide layer with improved uniformity.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Browning in view of Curran and the Gudla references as applied to claim 16 above, and further in view of US 2015/0167193 of Demers.
As to claim 22, Browning in view of Curran and the Gudla references teaches to the method of claim 16.
Browning does not teach the embedding process is a vapor state process (i.e. PVD or CVD).
Demers teaches to processes of coating composite structures such that particles (like titania, TiO2) are applied by CVD or PVD processes, these processes allows the coating to be adherent and applied to conform to the surface topology of the substrate (Demers, [0034] and [0048]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Browning in view of Curran and the Gudla references as per Demers so as to utilize a vapor state process to coat the substrate with the particles in order to embed adherent and conforming particles therein.

Claim 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Browning in view of Curran and the Gudla references as applied to claim 16 above, and further in view of US 2011/0284389 of Askin et al.
As to claims 28 and 29, Browning in view of Curran and the Gudla references teaches to the method of claim 16.
Browning in view of Curran and the Gudla references do not teach an additional step after the anodization process.
Askin teaches that after anodizing an aluminum substrate to seal the substrate with a silicate sealant such that the sealant may diffuse through/penetrate the anodic oxide zone to make a substantially impermeable coating to contaminants and restrict corrosion of the aluminum base (Askin, [0005] and [0042]).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Browning in view of Curran and the Gudla references as per Askin so as to utilize a silicate sealant to make a substantially impermeable coating to contaminants and restrict corrosion of the aluminum base.

Claims 30-32 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0118512 of Browning et al in view of US 2015/0368823 of Curran et al and Gudla et al “Effect of High Frequency Pulsing on the Interfacial Structure of Anodized Aluminum-TiO2” Journal of The Electrochemical Society, 162, 2015, p. C303-C310 (herein referred to as Gudla). 
As to claims 30 and 34, Browning teaches a method comprising:
providing an object with a top layer comprising aluminum or an aluminum alloy, the top layer comprising embedded discrete particles of titanium oxide (Browning, [0032] – [0035]); and
subsequently anodizing the top layer to form an anodic oxide layer that forms a reflective anodized aluminum surface such that the reflective surface has a white appearance (Browning, [0005] – [0008], [0032] – [0035] and [0045]
Browning does not teach the use of an organic acid (i.e. oxalic acid) for the anodization process or the use of a time varying signal.
Browning also does not teach the specific amount of particles embedded in the aluminum surface.
Curran teaches of a method for anodizing aluminum substrates (Curran, Abstract).
Curran additionally teaches that the anodization process typically forms a transparent or partially transparent oxide that provides scratch and wear resistance (Curran, [0032]).
Curran states the electrolyte can be oxalic acid used with AC or DC voltage (Curran, [0032]).
As Browning states that the oxide layer is transparent (white color due to embedded particles, [0051] and [0033]), one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to utilize an organic acid such as oxalic acid as per Curran to form the desired oxide layer in providing a transparent layer that has the desired scratch and wear resistance.
Browning do not teach a time varying signal for the anodization process. Browning also does not teach the specific amount of particles embedded in the aluminum surface.
Gudla teaches of anodizing composite aluminum substrates with titanium dioxide structures (Gudla, Abstract).
Gudla teaches that time varying signals are beneficial over standard DC conditions due to non-uniformity of the formed oxide layer under DC conditions (Gudla, C303, 1st paragraph and C310 Conclusions). Further it is noted that Gudla teaches the incorporation of titanium dioxide particles within the anodized aluminum substrate is known to produce varying levels of bright and white appearances (Gudla, C303, 1st paragraph).
Gudla additionally teaches a square wave signal with a frequency of 2 kHz with 0% ramp up and ramp downs of the pulse duration (Gudla, C304 High frequency anodizing and Fig. 1).
Gudla also teaches an amplitude of 10 V and 20 V as well as 0 and -2 V (Gudla, C304 High frequency anodizing and Fig. 1).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Browning in view of Curran as per Gudla so as to utilize a time varying signal for the anodization process to produce the desired oxide layer with improved uniformity.
As to claims 31 and 35, Browning in view of Curran and Gudla teach the methods of claims 30 and 34.
Browning teaches the particles have a size of between about 200-300 nm (Browning, [0036]).
As to claims 32 and 36, Browning in view of Curran and Gudla teach to the method of claim 30 and 34.
Browning teaches pure aluminum as the metal layer (Browning, [0032]).

Claims 33 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Browning in view of Curran and Gudla as applied to claim 30 or 34 above, and further in Gudla et al “High frequency anodising of aluminum-TiO2 surface composites: Anodising behaviour and optical appearance” Surface & Coating Technology, 277, 2015, p. 67-73 (herein Gudla 3) and US 2014/0193607 of Browning et al (herein Browning 2).
As to claim 33 and 37, Browning in view of Curran and Gudla teach to the method of claims 30 and 34, respectively.
Browning in view of Curran and Gudla do not teach the square wave frequency or ramping.
Gudla 3 teaches of high frequency anodizing of Al-TiO-2 composites using a reverse pulse technique (Gudla 3, Abstract).
Gudla 3 further teaches that the pulse frequency was varied between 0.1 kHz (100 Hz) to 10 kHz so as to grow the anodic film faster than conventional DC anodizing (Gudla 3, p. 68, sections 2.2, 3.1 and p. 69 Fig. 2).
Therefore it would have been obvious to one of ordinary skill in the art to modify Browning in view of Curran and Gudla as per Gudla 3 so as to utilize the desired waveform frequency in forming the desired anodic oxide layer at a rate that would be faster than conventional DC.
As modified, Browning in view of Curran, Gudla and Gudla 3 do not teach the ramping process.
Browning 2 teaches of anodizing aluminum substrates to form white appearances (Browning 2, Abstract).
Browning 2 states that the anodization process utilizes varied current density which can vary the width of the pores to form the desired white appearance of the oxide film. Browning 2 teaches that the varying includes ramp up and ramp down of the pulse duration that can be optimized to affect the shape and irregularity of the pore walls in different ways (Browning 2, [0042] – [0046] and Figs. 4A and 5).
Therefore it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Browning in view of Curran, Gudla and Gudla 3 as per Browning 2 so as to optimize the ramping process to optimize the effect on the shape and irregularity of the pore walls in different ways in forming the desired anodic oxide layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961.  The examiner can normally be reached on M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN W. COHEN
Primary Examiner
Art Unit 1794



/BRIAN W COHEN/Primary Examiner, Art Unit 1794